NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted November 20, 2017 *
                              Decided November 22, 2017

                                          Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 16-3329

TERRANCE D. GODFREY,                               Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Southern District of Illinois.

       v.                                          No. 3:16-cv-00496

BRYAN EASTON, et al.,                              Staci M. Yandle,
    Defendants-Appellees.                          Judge.



                                        ORDER

       Terrance Godfrey, a prisoner incarcerated within the Illinois Department of
Corrections, sued various officials at Menard Correctional Center under 42 U.S.C.
§ 1983 alleging that guards at the prison beat him in violation of his civil rights.
Attached to Godfrey’s form complaint were nearly 200 pages of handwritten
documents, exhibits, and affidavits. Several weeks later, on June 14, 2016, the district

       *The appellees were not served with process in the district court and have not
participated in this appeal. We have agreed to decide the case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 16-3329                                                                           Page 2

court dismissed his complaint without prejudice under Federal Rule of Civil
Procedure 8(a)(3) because it included “no request for relief.” Under that rule, a pleading
that states a claim for relief must contain “a demand for the relief sought, which may
include relief in the alternative or different types of relief.” FED. R. CIV. P. 8(a)(3). The
court instructed Godfrey to amend his complaint by July 15, 2016.

       A week later, the court granted Godfrey’s request for copies because he had
moved from Pontiac Correctional Center to Stateville Correctional Center around the
time of the court’s June order and may not have received copies of the order. The clerk
of court sent copies on June 22, 2016.

       On July 14, Godfrey moved for an extension of time, explaining that he had been
transferred to Stateville but only on June 30 had received copies of the court’s dismissal
order and instructions to amend. He added that his access to the prison law library at
the new correctional facility was extremely limited (in an affidavit attached to the
motion, he also stated that he was not receiving any mail the court had sent him).

        On August 16, 2016, the court dismissed his case with prejudice for failing to
comply with its June 14 order. The court noted that none of Godfrey’s requests
addressed the “underlying deficiency in his Complaint — the lack of a request for
relief.” The court acknowledged that Godfrey’s concerns regarding access to the law
library “may be genuine” but had “little to no bearing on his ability to make a basic
statement of relief he requests.” Further, Godfrey was an “experienced pro se litigant”—
having filed previous cases in federal court—and his “track record suggests that he is
familiar enough with legal proceedings to make a demand for relief without needing
extensive access to the legal library.”

       On appeal Godfrey generally challenges the dismissal of his complaint. He
reiterates that his pro se status limited what he could communicate to the court, and he
maintains that he was unaware that he needed to make some “basic statement” about
“the amount or form of relief available.” He says that he “didn’t know or didn’t
understand” why the court wanted him to revise the sum of relief he requested from
“$15 million or $10 million in compensatory damages.”

       Handwritten documents that are submerged among hundreds of other pages of
exhibits undoubtedly tax the patience of busy district judges. Godfrey did the judge no
favors by leaving blank that section of his form complaint labeled “REQUEST FOR
RELIEF.” But buried at the end of his lengthy submission—some 160 pages after the
No. 16-3329                                                                         Page 3

form complaint—Godfrey did attach a handwritten page bearing the label “VI. Prayer
for Relief.” On that page he asserts that he is entitled to “compensatory damages in the
amount of $15 million dollars against each defendant, jointly and severally,” and that he
seeks “damages in the amount of $10 million against each defendant.” That the district
judge did not notice the request may be understandable, given the state of Godfrey’s
submission. But the request—coupled with the allegations elsewhere in the complaint—
satisfies Rule 8(a) because it provides the defendants with the requisite notice of the
basis of Godfrey’s claim. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513–14 (2002).

        Moreover, even if Godfrey had not included this “Prayer for Relief,” his failure to
specify the relief to which he was entitled would not warrant dismissal. Bontkowski
v. Smith, 305 F.3d 757, 762 (7th Cir. 2002). “Any doubt on this score is dispelled by
Rule 54(c), which provides that a prevailing party may obtain any relief to which he’s
entitled even if he ‘has not demanded such relief in [his] pleadings.’” Id. (citations
omitted). Rule 8 contemplates as much: “Rule 8(e)(1) states that no technical forms of
pleading or motions are required, and Rule 8(f) provides that [a]ll pleadings shall be so
construed as to do substantial justice.” Swierkiewicz, 534 U.S. at 513–14 (internal
quotations omitted). Indeed, a “court may dismiss a complaint only if it is clear that no
relief could be granted under any set of facts that could be proved consistent with the
allegations.” Id. at 514.

      We therefore VACATE the district court’s judgment and REMAND for further
proceedings.